DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, 10, there is no support in the original disclosure for the limitation of the faux sockets being configured to prevent reception of electricity and transmission of electricity and thus it constitutes new matter.  In particular, the original disclosure is silent regarding any prevention of reception and transmission of electricity.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the pins” lack antecedent basis.
Regarding claims 3-4, 10, the scope of the claims is unclear with regards to the term “standard” since there is not technical definition for the term and furthermore such standards are not fixed and subject to change.
Regarding claims 1, 10, it is unclear how the faux sockets are configured to prevent reception and transmission of electricity since such a feature was not described in the original disclosure as stated above.
Regarding claim 11-12, the claims recite a faux socket of claim 10; however the parent claim is directed to a faux outlet and thus the claims are unclear.
Regarding claim 12, “wherein the comply” is unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,999,493 to Gulya.
Regarding claims 1-6, 10-13, Gulya discloses a faux outlet comprising a body (10) having a plurality of surfaces forming an enclosure, one or more faux sockets (19-22) wherein each faux socket comprises openings (30) configured to receive pins of a plug, wherein the enclosure of the body is sized to house pins of a power plug when the plug is inserted in openings of the faux socket, wherein the faux sockets are configured to prevent reception and transmission of electricity (col. 2, ll. 20-30).

Claim(s) 1-6, 10-13, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,083,314 to Garvin.
Regarding claim 1, Garvin discloses a faux outlet comprising a body (10) having a plurality of surfaces forming an enclosure, one or more faux sockets (76) wherein each faux socket comprises openings configured to receive pins of a plug, wherein the enclosure of the body is sized to house pins of a power plug when the plug is inserted in openings of the faux socket, wherein the faux sockets are configured to prevent reception and transmission of electricity (col. 4, ll. 15-20).

Regarding claims 3-4, Garvin further discloses openings of the socket configured to receive power plug compliant with the recited standards since it has the structure as recited.
Regarding claim 5, Garvin further teaches opening through front surface (20) of enclosure.
Regarding claim 6, Garvin further teaches faux outlet further configured to attach to a surface (38).
Regarding claim 10, Garvin teaches a faux outlet (Fig 1) comprising a housing (10), one or more faux sockets (76), each faux socket comprising at least two openings configured to receive pins of a power plug, wherein the faux sockets are configured to prevent reception and transmission of electricity (col. 4, ll. 15-20), wherein the power plug is compliant with a standard for sockets published by the National Electrical Manufacturs Association.  In particular, the Garvin outlet can be used with a power plug as recited.
Regarding claim 11, Garvin further teaches opening (76) configured to access a socket compliant with standard for sockets published by National Electrical association.
Regarding claim 12, Garvin further discloses the socket of claim 10 capable of complying with a standard for sockets as recited.
Regarding claim 13, Garvin further discloses openings configured to receive a power plug through a portion (20) of the housing.

Response to Arguments
1/8/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Assuming arguendo that applicant has support for the claimed subject matter of the sockets being configured to prevent reception and transmission of electricity, since applicant does not provide any separate arguments to the rejections under Gulya or Garvin, it is believed that these two references would read on the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735